UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File number 811-22263 Exchange Traded Concepts Trust (Exact name of registrant as specified in charter) 2545 S. Kelly Avenue Suite C Edmond, OK 73013 (Address of principal executive offices) (Zip code) J. Garrett Stevens Exchange Traded Concepts Trust 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 (Name and address of agent for service) Copy to: W. John McGuire Bingham McCutchen LLP 2treet NW Washington, DC 20006 Registrant’s telephone number, including area code: 1-405-778-8377 Date of fiscal year end: April 30, 2014 Date of reporting period: April 30, 2014 Item 1.Reports to Stockholders. EXCHANGE TRADED CONCEPTS TRUST VelocityShares Equal Risk Weighted Large Cap ETF Annual Report April 30, 2014 VelocityShares Equal Risk Weighted Large Cap ETF Table of Contents Management Discussion of Fund Performance 2 Schedule of Investments 5 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 15 Report of Independent Registered Public Accounting Firm 22 Trustees and Officers of the Trust 23 Disclosure of Fund Expenses 26 Notice to Shareholders 27 Supplemental Information 28 The Fund files its complete schedule of Fund holdings with the Securities and Exchange Commission (the “Commission”) for the first and third quarters of each fiscal year on Form N-Q within sixty days after the end of the period. The Fund’s Forms N-Q will be available on the Commission’s website at http://www.sec.gov, and may be reviewed and copied at the Commission’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the trading sub-adviser, Index Management Solutions, LLC, uses to determine how to vote proxies relating to Fund securities, as well as information relating to how the Fund voted proxies relating to Fund securities during the most recent 12-month period ended June 30, is available (i) without charge, upon request, by calling 1-877-583-5624; and (ii) on the Commission’s website at http://www.sec.gov. VelocityShares Equal Risk Weighted Large Cap ETF Management Discussion of Fund Performance (Unaudited) VelocityShares Equal Risk Weighted Large Cap Exchange Traded Fund Dear Shareholders, Thank you for your investment in VelocityShares Equal Risk Weighted Large Cap ETF (“ERW” or “Fund”). The information presented in this Report relates to the operations of ERW for the fiscal period ended April 30, 2014. As a reminder, the VelocityShares Equal Risk Weighted Large Cap Index (the “Index”) employs a proprietary methodology to measure a stock’s risk and then weights the exposure to each stock in the Index such that the expected risk contribution of each stock in the Index is equal. The Index includes most of the stocks in the S&P 500® Index, but the exposure to each stock is based on its expected risk, i.e. stocks with lower expected risk will represent a larger percentage of the Index than in the S&P 500®. For the time period from the Fund’s inception in July of 2013 through the fiscal year end of April 30th, the Fund was up 10.95% at its mid-market price and 11.07% at NAV. This compares to the S&P 500, a broad market index that was up 13.56% during the same time period. The largest positive contributor to return for the period was Apple Inc. (AAPL), gaining 32.82% and adding 0.33% to the return of the Fund. The second largest contributor was Cabot Oil & Gas Corp (COG), contributing 0.27% to the return of the Fund for the period. The third most positive contributor for the period was Dell Inc. (DELL), gaining 10.03% and adding 0.19% to the return of the Fund before being taken private on 10/29/13. The largest negative contributor to return for the period was Intuitive Surgical Inc. (ISRG), down 6.78% and detracting 0.59% from the return of the Fund. The second largest negative contributor was Monster Beverage Corp (MNST), detracting 0.26% from the return of the Fund. The third largest detractor to return for the period was JCPenney Co. (JCP), declining 44.66% and reducing the return of the Fund by 0.18%. The best performing security in the Fund during the period was Forest Laboratories Inc. (FRX), gaining 111% and contributing 0.17% to the return of the Fund. The second best performing security in the Fund was Micron Technology Inc. (MU), gaining 87.13% and contributing 0.13% to the return of the Fund. The third best performing security for the period was Harman International (HAR), returning 83.08% and contributing 0.07% to the return of the Fund. The worst performing security in the Fund during the period was JCPenney Co. (JCP), declining 44.66%. The second worst performing security was Abercrombie & Fitch Co. Class A (ANF), down 33.26% for the period and the third worst performing security was Avon Products Inc. (AVP), declining 32.48%; each security detracted 0.04% from the return of the Fund. ERW began distributing income to shareholders from an annual to a quarterly basis in September 2013 and continued its quarterly distributions in December 2013. We appreciate your investment in the VelocityShares Equal Risk Weighted Large Cap ETF. Sincerely, J. Garrett Stevens Chief Executive Officer Exchange Traded Concepts, Advisor to the Fund 2 VelocityShares Equal Risk Weighted Large Cap ETF Management Discussion of Fund Performance (Unaudited) (Continued) The VelocityShares Equal Risk Weighted Large Cap ETF (the “Fund”) seeks to provide investment results that, before fees and expenses, correspond generally to the price and yield performance of the VelocityShares Equal Risk Weighted Large Cap Index (the “Index”). The Index is designed to reflect the performance of a portfolio holding a weighted exposure to stocks comprising the S&P 500® Index (the “S&P 500”). The target weighting of each stock is determined using a proprietary risk-weighting methodology that measures a stock’s risk exposure and then weights each stock so as that each is expected to contribute the same level of risk to the Index. The S&P 500® Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation, with each stock’s weight in the Index proportionate to its market value. This material represents an assessment of the market environment at a specific point in time and is not intended to be a forecast of future events, or a guarantee of future results. This information should not be relied upon by the reader as research or investment advice. Growth of a $10,000 Investment‡ (at Net Asset Value)‡ AVERAGE ANNUAL TOTAL RETURN FOR THE PERIOD ENDED APRIL 30, 2014* Cumulative Inception to Date Net Asset Value Market Price VelocityShares Equal Risk Weighted Large Cap ETF 11.07% 10.95%‡ VelocityShares Equal Risk Weighted Large Cap Index 11.81%‡ 11.81%‡ S&P 500 Index 13.56%‡ 13.56%‡ * Fund commenced operations on July 29, 2013. ‡ Unaudited 3 VelocityShares Equal Risk Weighted Large Cap ETF Management Discussion of Fund Performance (Unaudited) (Concluded) The performance data quoted herein represents past performance and the return and value of an investment in the Fund will fluctuate so that shares, when redeemed or sold in the market, may be worth more or less than their original cost. Past performance is no guarantee of future performance and should not be considered as a representation of the future results of the Fund. The Fund’s performance assumes the reinvestment of all dividends and all capital gains. Index returns assume reinvestment of dividends and, unlike a Fund’s returns, do not reflect any fees or expenses. If such fees and expenses were included in the index returns, the performance would have been lower. Please note that one cannot invest directly in an unmanaged index. Investors should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. A prospectus, containing this and other information, is available at www.velocitysharesetfs.com. Investors should read the prospectus carefully before investing. There are risks associated with investing, including possible loss of principal. Current performance may be lower or higher than the performance data show above. Performance data current to the most relevant month-end is available at www.velocitysharesetfs.com. There are no assurances that the Fund will meet its stated objectives. The Fund’s holdings and allocations are subject to change and should not be considered recommendations to buy individual securities. Returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. See definition of comparative index in Management Discussion of Fund Performance. 4 VelocityShares Equal Risk Weighted Large Cap ETF Schedule of Investments April 30, 2014 Description Shares Fair Value COMMON STOCK — 101.1% Consumer Discretionary — 11.2% Amazon.com* 40 $ AutoNation* AutoZone* 39 Bed Bath & Beyond* 88 Best Buy 28 BorgWarner Cablevision Systems, Cl A CarMax* Carnival, Cl A CBS, Cl B Chipotle Mexican Grill, Cl A* 10 Coach Comcast, Cl A Darden Restaurants Delphi Automotive DIRECTV* Discovery Communications, Cl A* Dollar General* 97 Dollar Tree* 20 DR Horton Expedia Family Dollar Stores 93 Ford Motor Fossil Group* 49 GameStop, Cl A Gannett Description Shares Fair Value Gap $ Garmin General Motors Genuine Parts Goodyear Tire & Rubber Graham Holdings, Cl B 32 H&R Block Harley-Davidson Harman International Industries Hasbro Home Depot International Game Technology Interpublic Group of Johnson Controls Kohl's L Brands Leggett & Platt Lennar, Cl A Lowe's Macy's Marriott International, Cl A Mattel 71 McDonald's Michael Kors Holdings* Mohawk Industries* 41 Netflix* Newell Rubbermaid News, Cl A* NIKE, Cl B Nordstrom Omnicom Group O'Reilly Automotive* PetSmart Priceline Group* 13 PulteGroup PVH Ralph Lauren, Cl A 64 Ross Stores Scripps Networks Interactive, Cl A 72 Staples Starbucks Starwood Hotels & Resorts Worldwide Target Tiffany Time Warner Time Warner Cable TJX Tractor Supply The accompanying notes are an integral part of the financial statements. 5 VelocityShares Equal Risk Weighted Large Cap ETF Schedule of Investments April 30, 2014 (Continued) Description Shares Fair Value TripAdvisor* 71 $ Twenty-First Century Fox, Cl A Urban Outfitters* VF Viacom, Cl B Walt Disney Whirlpool 71 Wyndham Worldwide Wynn Resorts 56 Yum! Brands 16,014 1,233,714 Consumer Staples — 12.7% Altria Group Archer-Daniels-Midland Avon Products Brown-Forman, Cl B Campbell Soup Clorox Coca-Cola Coca-Cola Enterprises Colgate-Palmolive ConAgra Foods Constellation Brands, Cl A* Costco Wholesale CVS Caremark Dr Pepper Snapple Group Estee Lauder, Cl A General Mills Hershey Hormel Foods JM Smucker 67 Kellogg Keurig Green Mountain 83 Kimberly-Clark Kraft Foods Group Kroger Lorillard McCormick Mead Johnson Nutrition, Cl A Molson Coors Brewing, Cl B Mondelez International, Cl A Monster Beverage* PepsiCo Philip Morris International Procter & Gamble Reynolds American Sysco Tyson Foods, Cl A Description Shares Fair Value Walgreen $ Wal-Mart Stores Whole Foods Market 82 4,075 1,395,506 Energy — 11.6% Anadarko Petroleum Apache Baker Hughes Cabot Oil & Gas Cameron International* Chesapeake Energy Chevron ConocoPhillips CONSOL Energy Denbury Resources Devon Energy Diamond Offshore Drilling 99 Ensco, Cl A EOG Resources EQT Exxon Mobil FMC Technologies* Halliburton Helmerich & Payne Hess Kinder Morgan Marathon Oil Marathon Petroleum Murphy Oil Nabors Industries National Oilwell Varco Newfield Exploration* Noble Noble Energy Occidental Petroleum ONEOK Peabody Energy Phillips 66 Pioneer Natural Resources 56 QEP Resources Range Resources Rowan, Cl A Schlumberger Southwestern Energy* Spectra Energy Tesoro Transocean Valero Energy The accompanying notes are an integral part of the financial statements. 6 VelocityShares Equal Risk Weighted Large Cap ETF Schedule of Investments April 30, 2014 (Continued) Description Shares Fair Value Williams $ 21,591 1,279,028 Financials — 11.8% ACE Aflac Allstate American Express American International Group American Tower, Cl A‡ Ameriprise Financial 90 Aon Apartment Investment & Management, Cl A‡ Assurant AvalonBay Communities‡ Bank of America Bank of New York Mellon BB&T Berkshire Hathaway, Cl B* BlackRock, Cl A 30 Boston Properties‡ Capital One Financial CBRE Group, Cl A* Charles Schwab Chubb Cincinnati Financial Citigroup CME Group, Cl A 77 Comerica Crown Castle International‡ 47 Discover Financial Services E*TRADE Financial* Equity Residential‡ Essex Property Trust‡ Fifth Third Bancorp Franklin Resources General Growth Properties‡ Genworth Financial, Cl A* Goldman Sachs Group 82 Hartford Financial Services Group HCP‡ Health Care‡ Host Hotels & Resorts‡ Hudson City Bancorp Huntington Bancshares IntercontinentalExchange Group 42 Invesco JPMorgan Chase Description Shares Fair Value KeyCorp $ Kimco Realty‡ Legg Mason Leucadia National Lincoln National Loews M&T Bank Macerich‡ Marsh & McLennan McGraw Hill Financial MetLife Moody's Morgan Stanley NASDAQ OMX Group Northern Trust People's United Financial Plum Creek Timber‡ PNC Financial Services Group Principal Financial Group Progressive Prologis‡ Prudential Financial Public Storage‡ Regions Financial Simon Property Group‡ SLM State Street SunTrust Banks T Rowe Price Group Torchmark Travelers Unum Group US Bancorp Ventas‡ Vornado Realty Trust‡ Wells Fargo Weyerhaeuser‡ XL Group, Cl A Zions Bancorporation 11,365 1,298,098 Health Care — 12.1% Abbott Laboratories AbbVie Actavis* 64 Aetna Agilent Technologies 71 Alexion Pharmaceuticals* 59 Allergan The accompanying notes are an integral part of the financial statements. 7 VelocityShares Equal Risk Weighted Large Cap ETF Schedule of Investments April 30, 2014 (Continued) Description Shares Fair Value AmerisourceBergen, Cl A $ Amgen Baxter International Becton Dickinson Biogen Idec* 42 Boston Scientific* Bristol-Myers Squibb Cardinal Health CareFusion* Celgene* 30 Cerner* Cigna Covidien CR Bard DaVita HealthCare Partners* DENTSPLY International Edwards Lifesciences* Eli Lilly Express Scripts Holding* 28 Forest Laboratories* Gilead Sciences* Hospira* Humana Intuitive Surgical* 15 Johnson & Johnson Laboratory Corp of America Holdings* McKesson Medtronic Merck Mylan* Patterson PerkinElmer Perrigo 37 Pfizer Quest Diagnostics Regeneron Pharmaceuticals* 33 St. Jude Medical Stryker Tenet Healthcare* Thermo Fisher Scientific UnitedHealth Group Varian Medical Systems* 68 Vertex Pharmaceuticals* 81 Waters* WellPoint Zimmer Holdings Zoetis, Cl A 33,861 1,332,536 Description Shares Fair Value Industrials — 8.6% 3M 97 $ ADT AMETEK Boeing Caterpillar CH Robinson Worldwide Cintas CSX Cummins 67 Danaher Deere Delta Air Lines Dover Dun & Bradstreet Eaton Emerson Electric Equifax Expeditors International of Washington 21 Fastenal FedEx Flowserve Fluor General Dynamics General Electric Honeywell International Illinois Tool Works Ingersoll-Rand Iron Mountain Jacobs Engineering Group* Joy Global Kansas City Southern L-3 Communications Holdings Lockheed Martin 84 Masco Nielsen Holdings Norfolk Southern Northrop Grumman PACCAR Pall Parker Hannifin 82 Pentair Pitney Bowes Precision Castparts 60 Quanta Services* Raytheon Republic Services, Cl A Robert Half International The accompanying notes are an integral part of the financial statements. 8 VelocityShares Equal Risk Weighted Large Cap ETF Schedule of Investments April 30, 2014 (Continued) Description Shares Fair Value Rockwell Automation $ Rockwell Collins Roper Industries Ryder System Snap-on 88 Southwest Airlines Stanley Black & Decker Stericycle* Textron Tyco International Union Pacific United Parcel Service, Cl B United Technologies Waste Management WW Grainger 3 Xylem 14,623 942,103 Information Technology — 12.5% Accenture, Cl A Adobe Systems* Akamai Technologies* Alliance Data Systems* 31 Altera 43 Amphenol, Cl A Analog Devices Apple Applied Materials Autodesk* Automatic Data Processing Broadcom, Cl A CA Cisco Systems 64 Citrix Systems* Cognizant Technology Solutions, Cl A* Computer Sciences Corning eBay* Electronic Arts* EMC F5 Networks* Facebook, Cl A* Fidelity National Information Services First Solar* Fiserv* FLIR Systems Google, Cl A* 14 Google, Cl C* 14 Harris Description Shares Fair Value Hewlett-Packard $ Intel International Business Machines Intuit Jabil Circuit Juniper Networks* KLA-Tencor Lam Research Linear Technology MasterCard, Cl A Microchip Technology Micron Technology* Microsoft Motorola Solutions NetApp NVIDIA Oracle Paychex QUALCOMM Red Hat* 12 Salesforce.com* SanDisk Seagate Technology Symantec TE Connectivity Teradata* 31 Texas Instruments Total System Services VeriSign* Visa, Cl A 83 Western Digital Western Union Xerox Xilinx Yahoo!* 5,500 1,370,373 Materials — 4.2% Air Products & Chemicals 93 Airgas Alcoa Allegheny Technologies Avery Dennison Ball Bemis CF Industries Holdings Dow Chemical Eastman Chemical Ecolab The accompanying notes are an integral part of the financial statements. 9 VelocityShares Equal Risk Weighted Large Cap ETF Schedule of Investments April 30, 2014 (Continued) (Concluded) Description Shares Fair Value EI du Pont de Nemours $ FMC Freeport-McMoRan Copper & Gold, Cl B International Flavors & Fragrances International Paper LyondellBasell Industries, Cl A MeadWestvaco Monsanto Mosaic Newmont Mining Nucor Owens-Illinois* PPG Industries 67 Praxair Sealed Air Sherwin-Williams 57 Sigma-Aldrich United States Steel Vulcan Materials 13,745 456,739 Telecommunication Services — 1.2% AT&T CenturyLink Frontier Communications Verizon Communications Windstream Holdings 19,328 131,835 Utilities — 15.2% AES AGL Resources Ameren American Electric Power CenterPoint Energy CMS Energy Consolidated Edison Dominion Resources DTE Energy Duke Energy Edison International Entergy Exelon FirstEnergy Integrys Energy Group NextEra Energy NiSource Northeast Utilities NRG Energy Pepco Holdings Description Shares/Face Amount Fair Value PG&E $ Pinnacle West Capital PPL Public Service Enterprise Group SCANA Sempra Energy Southern TECO Energy Wisconsin Energy Xcel Energy 35,949 1,669,943 Total Common Stock (Cost $10,782,287) 11,109,875 TIME DEPOSIT — 0.3% Brown Brothers Harriman, 0.030% 05/01/14 $ 28,268 Total Time Deposit (Cost $28,268) 28,268 Total Investments - 101.4% (Cost $10,810,555) $
